Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, 28-36 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Adib (US Pub 20160083835).
Regarding claim 1-5, 31 and 32: Adib teaches an article comprising a glass, glass-ceramic or ceramic compositions and having a primary surface (see 0111) and a protective film on the primary surface (see 0011). The protective film can have a thickness meeting that claimed (see 0012, 0044, 0090, 0164, see Figure 1, Figure 23, Examples) and have a maximum hardness of greater than 17GPa at a depth as claimed as measured on the film disposed on the substrate (see abstract, 0066, 0081, 0083, see Figure 1).
	The film can comprise metal oxynitride as claimed which is graded such that an oxygen concentration in the film varies by more than 1.3at% and even more than 2 at% and wherein the nitrogen concentration in the film varies by more than 1.3at% and even more than 2 at% (see for example, Figures 23-25, 0164).
	The substrate has an elastic modulus of 30-120GPa (0110) and the film can have a modulus of 150GPa or greater, 160GPa or greater or even 200GPa or greater (0068). 
	While Adib may not explicitly discuss the film having a COS as claimed, given that their film meets the requirements claimed, one having ordinary skill at the time of invention would reasonably conclude the same properties to be obtained (MPEP 2112). 
Regarding claim 6: The substrate and film can have a visible transmittance as claimed (abstract, 0011, 0089, and see Figure 21). 
Regarding claims 10, 28-30, 33-35 and 36: The protective film defines an interface at the primary surface of the substrate and an exposed surface opposed from the interface and as shown below, the oxygen and the nitrogen concentration both vary by 2 or more at% from the exposed surface to a depth within the thickness (note the illustration shows the entire thickness starting from the glass interface and ending at the exposed surface) meeting claims 10 and 33.

    PNG
    media_image1.png
    464
    641
    media_image1.png
    Greyscale

	
As also shown above, the film comprises another portion between the exposed surface and the depth that comprises substantially constant oxygen and nitrogen concentration (i.e. see the portion ~600 until ~2400nm) meeting claims 28-29, 34 and 35.
	Further, there are portions within the film wherein the oxygen varies from 1.3 to 10at% and there are portions within the film wherein the oxygen varies from 1.3 to 10at% (see the above Figure also with Figures 24 and 25). It is noted that the claims do not require their film to have such a gradient variation over the entirety of the film but instead, just that the film has a gradient (i.e. a gradient portion at some location within the film) that varies by the amount claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib (US Pub 20160083835) in view of Amin (US Pub 20150079398
Regarding claim 11: Adib does teach that their substrate can be glass having a CS region extending from the primary surface to a DOC wherein the maximum CS can be 250MPa or greater with a DOC at 10micron or deeper (0119) but they do not teach a max CS being 150MPa as required by the claim. However, Adib also does not place limits on their CS and instead, only generally teaches a scratch resistant coating on glass.
	As Amin, who similarly teaches a scratch resistant coating on glass, discloses that such glasses desirably include CS and depths in values overlapping and even falling within those claimed (see 0066-0067, 0076 all Examples and Amin’s claims), it would have been obvious to one having ordinary skill at the time of invention to modify Adib to include CS together with depths as taught by Amin to obtain a desirable scratch resistant glass. 

Response to Arguments
Applicant’s arguments filed March 31, 2022 have been considered but are moot in view of new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784